Citation Nr: 0330121	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for right ear 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to July 1965.  This case is before the Board of 
Veterans Appeals (Board) on appeal from an October 2001 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO), that denied a 
rating in excess of 10 percent for the veteran's right ear 
hearing loss.  A July 2002 Decision Review Officer 
determination continued the 10 percent rating.  


FINDING OF FACT

The veteran has Level XI hearing acuity in the right ear; he 
does not have total hearing loss in the left ear.  


CONCLUSION OF LAW

A rating in excess of 10 percent for right ear hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA, including that the veteran should be notified as to 
his and VA's respective responsibilities with regard to 
claims development.  Here, the veteran was notified of the 
VCAA in a letter dated in August 2001.  The record contains 
statements from the veteran and his representative and a 
September 2001 VA audiological evaluation report.  In a 
September 2001 statement, the veteran specifically indicated 
he had no additional evidence to submit.  As the evidence of 
record is adequate for an equitable determination on the 
matter at hand, the "duty to assist" is met.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§  5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
August 2001 letter advised the veteran that he had 60 days to 
provide additional information; however, the letter further 
informed him that he had up to one year to submit evidence.  
Regardless, the veteran has indicated he has nothing more to 
submit; the guidelines of PVA are satisfied.

Factual Background

The veteran argues that he is entitled to a 30 percent rating 
for his right ear hearing loss because his doctor informed 
him that the nerve in his right ear was dead.  His 
representative asserts that the veteran "takes issue, not 
with the VA's rating determination, but with the 1945 
scheduler provisions for total hearing loss of one ear."
On VA audiological evaluation in September 2001, audiometry 
revealed that puretone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

105
105
105
105
LEFT

10
20
15
20

The average right ear puretone threshold for the 1000, 2000, 
3000, and 4000 Hertz frequencies was 105 decibels.  Speech 
audiometry revealed right ear speech recognition ability of 0 
percent.  Left ear speech recognition ability was 96 percent.  

Analysis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  "If 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter."  38 C.F.R. 
§ 4.85(f).  [38 C.F.R. § 3.383 provides that where only a 
unilateral hearing loss is service-connected, hearing loss in 
the nonservice-connected ear may be considered in rating the 
service connected entity when the nonservice-connected ear 
hearing loss is total.]  Where there is an exceptional 
pattern of hearing impairment, a rating based on puretone 
thresholds alone may be assigned.  38 C.F.R. § 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The Board notes that the medical evidence in this case shows 
the veteran has an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86a) which allows for the use of 
either Table VI or Table VIA.  However, whether rating  under 
Table VI or Table VIA his right ear hearing acuity is level 
XI.  As he does not have total loss of hearing in the left 
ear, any hearing loss in that ear may not be considered.  
Under table VII level XI hearing loss warrants a 10 percent 
rating (the maximum schedular rating provided for unilateral 
hearing loss) under Code 6100.  See § 4.85(f).  

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, such 
application results in a 10 percent rating.  

While the veteran and his representative have not 
specifically raised the issue of entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. § 
3.321(b), such matter is raised by the record when the 
service connected entity is assigned the maximum schedular 
rating, and the veteran seeks an increase.  Accordingly, the 
Board has considered the possibility of an extra-schedular 
rating under 38 C.F.R. § 3.321(b).  However, the disability 
picture presented by the veteran's right ear hearing loss is 
not exceptional or unusual so as to render impractical the 
application of regular schedular standards.  For example, he 
has not been recently hospitalized for his hearing loss, and 
marked interference with employment due to hearing loss is 
not shown.
The preponderance of the evidence is against the veteran's 
claim, and it must be denied.  


ORDER

A rating in excess of 10 percent for right ear hearing loss 
is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



